Citation Nr: 0948360	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-32 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for kidney disease, claimed 
as left kidney infarct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had reserve service from May 1993 to February 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection finding the Veteran 
had not submitted new and material evidence sufficient to 
reopen a claim seeking service connection for post left 
kidney infarct.

The Veteran testified before the undersigned in September 
2008 at a hearing held at the RO.  A transcript is of record.

The Board notes that this claim came before it in December 
2008, when the Board found new and material evidence had been 
submitted and a remand was ordered for further development.  
That development has been accomplished and the appeal is now 
ready for review.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Veteran's representative, in its November 2009 brief, 
waived any RO review of the Veteran's post supplemental 
statement of the case submission and personal statement.

FINDINGS OF FACT

Competent medical evidence of record shows a relationship 
between the Veteran's left kidney disease and the adverse 
medical reaction to medication taken for her service-
connected left and right knees.  


CONCLUSION OF LAW

The Veteran's left kidney disease is aggravated by the 
treatment for her service-connected left and right knee 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records contain no complaint 
regarding her left kidney.  In an April 1999 rating decision, 
the RO granted service connection for her left knee, status 
post medial meniscectomy, following an injury while on 
inactive duty for training.  In an April 1999 statement, the 
Veteran informed the RO she was taking "9 aspirin a day" 
for the pain in both her left knee and in her right knee.  In 
an August 1999 rating decision, the RO granted service 
connection for her right knee meniscal tear status post 
lateral meniscectomy.  In an April 2002 rating decision, the 
RO granted service connection for her left knee arthritis, 
with an effective date of December 1998.       

The Veteran's October 2002 claim sought service connection 
for a left kidney infarct which occurred in July 1999.  In a 
September 2000 statement, her private treating physician, Dr. 
C., noted her hospitalization and opined it was as least as 
likely as not that she had experienced a papillary necrosis 
leading to a kidney infarct secondary to her intake of large 
daily doses of aspirin to manage her knee pain.  In another 
September 2000 evaluation by a different private doctor, Dr. 
S., that physician noted her left kidney infarct, that the 
Veteran had been taking aspirin 9 - 12 a day for the previous 
few years.  Dr. S. then noted that it was "felt" that 
perhaps the aspirin had caused some type of papillary 
necrosis, but the actual etiology was never elucidated.  The 
Veteran was afforded a VA genitourinary examination in 
December 2002.  The VA examiner noted the Veteran developed 
chronic arthritis in her knees, and subsequently she took 
nonsteroidal anti-inflammatory analgesics for many years, and 
subsequent to that she developed papillary necrosis and a 
renal infarct.  The VA examiner found this was directly 
related to her arthritis and a subsequent sequelae of the 
arthritis.

The RO denied service connection in its January 2003 rating 
decision finding that the infarct was an acute and transitory 
condition and there was no evidence of residuals.  The 
Veteran established medical treatment with VA and the April 
2003 VA ambulatory care note included among her disabilities 
the papillary kidney necrosis of 1999 from taking "ASA" for 
chronic pain.  An April 2008 private nephrology evaluation 
noted that the etiology of the infarct was not clear.  In 
June 2008 a private physician diagnosed her with chronic 
kidney disease 2. 

In June 2009 the Veteran was afforded a VA examination for 
kidney disease.  That VA examiner also noted the 1999 left 
kidney infarct and that the Veteran was thought to have had 
nephrotoxicity secondary to aspirin taken for knee pain.  The 
diagnosis was stable chronic kidney disease stage II.  The 
examiner noted that despite extensive testing, the exact 
pathology and etiology of the Veteran's kidney disease had 
not been established "definitively."  The examiner 
concluded it was at least as likely as not that the onset of 
the kidney disease was in 1999; however this examiner found 
the question of whether aspirin taken for knee pain caused 
the kidney problem could not be answered without resorting to 
conjecture.      

The Veteran is a nurse practitioner for VA and is currently 
employed in a VA facility.  In multiple statements, the 
Veteran has stated her now diagnosed chronic kidney disease 
is linked to the 1999 left kidney infarct, itself a result of 
the aspirin she took for the pain from her service-connected 
knee disabilities.  See statements and medical journal 
submissions, September 2009, January 2006.  

While there is no evidence that the Veteran's chronic kidney 
disease is directly related to her service, the Board must 
consider the issue of secondary service connection.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310.  Service 
connection is possible when a service-connected condition has 
aggravated a claimed condition, but compensation is only 
payable for the degree of additional disability attributable 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to incorporate the Court's 
decision in Allen; except that VA will not concede 
aggravation unless there is medical evidence showing the 
baseline level of the disability before its aggravation by 
the service connected disability.  38 C.F.R. § 3.310(b) 
(2009). 

The amendments to 38 C.F.R. § 3.310, providing for service 
connection on an aggravation basis were amended effective 
October 10, 2006.  The amendments prohibit VA from conceding 
aggravation unless there is medical evidence showing the 
baseline level of the disability before its aggravation by 
the service connected disability.  38 C.F.R. § 3.310(b) 
(2009).  In this case, the Veteran applied for service 
connection in August 2005, prior to the effective date of the 
amendment and the rating decision on appeal before the Board 
was prepared prior to the effective date of the amendment as 
well.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  In VAOPGCPREC 7-2003, VA's General Counsel held that 
when a new statute is enacted or a new regulation is issued 
while a claim is pending, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
'retroactive effects.'  If applying the new provision would 
produce such 'retroactive effects,' VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce 'retroactive effects,' VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited 'retroactive effects' if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have 'retroactive 
effects.'  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).  See 
also VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 33422(2000)

Inasmuch as the new version of 38 C.F.R. § 3.310 places 
additional restrictions on the grant of service connection on 
the basis of aggravation, the new regulation is less 
favorable to the Veteran.  Hence the old version of the 
regulation will be applied in this decision.

The Veteran has a current disability as she was diagnosed 
with chronic kidney disease, stage II, currently stable, by 
both a private physician and by the 2009 VA examiner, who was 
also a nurse practitioner.  The September 2000 opinion by her 
then private treating physician Dr. C stated that it was as 
likely as not that she experienced a papillary necrosis 
leading to a kidney infarct that was secondary to her intake 
of large doses of aspirin for her knee pain.  Service 
connection for her knee disabilities has been in effect since 
1999, as discussed above.   

The probative evidence that the Veteran's chronic kidney 
disease, stage II, is linked to the 1999 left kidney infarct 
is the Veteran's own statements and medical opinion.  The 
Veteran is a nurse practitioner for VA and has issued notes, 
opinions, and observation regarding other veteran-patients 
that VA has relied upon.  Had her opinion been presented for 
another Veteran seeking service connection for chronic kidney 
disease, that opinion would have been considered probative.  
The Board acknowledges that her medical opinion regarding her 
kidney has not been seconded by a chorus of fellow medical 
practitioners.  Indeed, the nurse practitioner who conducted 
the 2009 VA kidney disease examination could not give an 
opinion regarding etiology of the kidney disease, but that 
examiner nonetheless found it was at least as likely as not 
that the Veteran's chronic kidney disease, stage II, had its 
onset in 1999, the year of the left kidney infarct.  

To have probative value, a medical opinion must contain not 
only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  Neives-
Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008).  The 
Board finds the Veteran's own medical judgment and opinion 
persuasively reflects that the Veteran's chronic kidney 
disease was etiologically elated to the 1999 left kidney 
infarct which was attributed to an adverse reaction to 
treatment for her service-connected bilateral knee 
disability.  

The Board finds that the evidence is at least in equipoise on 
the question of whether the current disability of chronic 
kidney disease was aggravated by means of the aspirin taken 
for the service-connected knee disabilities.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for secondary service connection for chronic 
kidney disease are met.  38 U.S.C.A. § 5107(b).



Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2009), 5107, 5126; 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  
In view of the Board's favorable decisions regarding the 
instant claim, further notice or assistance is not required.

ORDER

Entitlement to service connection for kidney disease is 
granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


